Citation Nr: 1427151	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  12-14 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right upper thigh.   


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to March 1974 and from April 1974 to March 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  In July 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In May 2014, the Board requested a Veterans Health Administration (VHA) medical advisory opinion in this matter.


FINDING OF FACT

Medical evidence  shows that the Veteran's right upper thigh peripheral neuropathy is causally related to trauma in service.


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the right upper thigh is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims his right upper thigh peripheral neuropathy resulted from trauma related to multiple jump landings in the course of his service as a paratrooper.  [The record has also raised a secondary service connection theory of entitlement, i.e., that that the peripheral neuropathy is a symptom of a service connected low back disability.]  His DD Form 214 reveals he was awarded a Parachutist Badge (which signifies that he completed jump school and a substantial number of jumps in service).  It is not in dispute that he has had peripheral neuropathy of the right upper thigh diagnosed.  Therefore, the critical question remaining is whether there is competent evidence of a nexus between the trauma in service and his peripheral neuropathy of the upper right thigh. 

On September 2011 VA back and peripheral nerves examination, sensory examination found sensation to light touch absent in the Veteran's right thigh.  Electromyography (EMG) showed sensory neuropathies in the Veteran's right leg.  The examiner indicated that the etiology of the sensory neuropathies in the right leg was unclear, but noted they may be related to Lyme disease (diagnosed in January 2011) and/or a leg injury.  Peripheral neuropathy was ultimately diagnosed; the Veteran was found to have mild incomplete paralysis of the external cutaneous nerve of the right thigh.  He reported experiencing right thigh numbness after a hard parachute landing in service.  The examiner found that the Veteran's peripheral neuropathy was at least as likely as not incurred or caused by the claimed injury in service.  He explained that the  peripheral nerve disorder was related to multiple episodes of blunt trauma to the back documented in the STRs.  However, in a January 2012 addendum, the examiner indicated the September 2011 opinion was in error, indicating there was no plausible pathophysiologic link between the Veteran's sensory neuropathy and arthritis of the spine or blunt trauma to the spine.  He noted the EMG showed no evidence of radiculopathy.  He stated that the sensory neuropathy might be related to another disease process or trauma, but noted that no such trauma is documented in the Veteran's STRs to explain the distribution of sensory neuropathy.   

A March 2012 VA primary care note indicates that the Veteran's loss of sensation could be related to the history of injury to his back in 1977.  The provider noted that there was no EMG evidence of lower lumbar radiculopathy, but diagnosed traumatic lumbar degenerative joint disease (DJD) and indicated there was right sciatic pain/gluteal pain with loss of sensation in the right thigh.  The physician opined that the numbness could also be related to a prior right leg injury or to Lyme's disease.  

Because the findings of sciatic pain on the one hand and that there is no lower lumbar radiculopathy on the other appeared facially inconsistent, the Board sought a VHA medical advisory opinion in the matter.  
In the May 2014 VHA response, the consulting expert (a Board-certified neurologist) noted that the appropriate diagnosis for the Veteran's right upper thigh disability is entrapment of the right lateral femoral cutaneous nerve (which provides sensory innervation to the anterolateral aspect of the thigh).  He noted that the nerve is a branch of the femoral nerve and is unrelated to the sciatic nerve and, in the absence of any associated muscle weakness or other neurological sign, damage to this nerve is not related to back injury.  He indicated trauma can cause injury to the nerve and opined that it is at least as likely as not that the Veteran's right lateral femoral cutaneous nerve injury is related to his multiple jump landings in service.  He explained that a normal EMG and the absence of symptoms on straight leg testing indicate sciatica as a result of radiculopathy was not likely the proper diagnosis.   

The May 2014 VHA expert's opinion is accompanied by persuasive rationale which cites to established medical principles and factual data.  The Board acknowledges the provider's expertise and finds the opinion to be the most probative evidence in this matter. Resolving any remaining reasonable doubt in the Veteran's favor, as required by the law, the Board concludes that the competent evidence of record supports his claim, and that service connection for peripheral neuropathy of the right upper thigh is warranted.   


ORDER

Service connection for peripheral neuropathy of right upper thigh is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


